Case: 15-10616      Document: 00513392673         Page: 1    Date Filed: 02/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-10616
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 23, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff–Appellee,
v.

LARRY RICHIE FIELDS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CR-79


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Larry Richie Fields appeals the within-guidelines 240-month sentence
imposed following his guilty plea conviction for transportation of child
pornography in violation of 18 U.S.C. § 2252A(a). He argues that his sentence
is substantively unreasonable because the district court failed to consider the
following mitigating circumstances when determining his sentence: his
educational background; his substance abuse problems; his mental health
issues; the fact that he accepted responsibility for his crime; the fact that he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10616     Document: 00513392673     Page: 2   Date Filed: 02/23/2016


                                  No. 15-10616

presented arguments in his objections to the presentence report that criticized
the application of the Guidelines in this type of case; and the fact that his case
did not involve a substantial criminal history or a lack of remorse. While he
concedes that his within-guidelines sentence is subject to a presumption of
reasonableness, see United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009),
he argues that the presumption should not apply because U.S.S.G. § 2G2.2 is
not empirically based.    He recognizes that this issue is foreclosed by our
precedent, see United States v. Ellis, 720 F.3d 220, 228 (5th Cir. 2013) (per
curiam), and he is raising it solely for the purpose of preserving it for further
review.
      We review a preserved challenge to the substantive reasonableness of a
sentence for an abuse of discretion. Gall v. United States, 552 U.S. 38, 51
(2007). To the extent that Fields’s instant arguments vary from those that he
raised in the district court or are raised for the first time on appeal, those
claims are subject to plain error review. See United States v. Peltier, 505 F.3d
389, 391-92 (5th Cir. 2007).     Regardless of the standard of review used,
however, there is no reversible error with respect to the sentence imposed. See
United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      The district court considered the mitigating circumstances noted by
Fields, as well as the 18 U.S.C. § 3553(a) sentencing factors, and it concluded
that a within-guidelines sentence was appropriate.          Fields’s contentions
amount to a mere disagreement with the weighing of the § 3553(a) factors and
do not rebut the presumption of reasonableness that applies to his within-
guidelines sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
2010); Cooks, 589 F.3d at 186. As the district court committed no error, plain
or otherwise, in sentencing Fields to 240 months in prison, the judgment of the
district court is AFFIRMED.



                                        2